Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samuel Kerem on 5/6/2022.

The application has been amended as follows: 
Claim 1. (Currently Amended) A [[M]]multifunctional [[H]]health [[M]]monitor comprising:
a pet leash with a retractable cord;
a pet leash case with an opening for passing the retractable cord;
a spool for storing said retractable cord;
a signal and data processor mounted inside the pet leash case;
an electrical generator and a rechargeable power storage element mounted inside said pet leash case;
the spool mechanically coupled with a rotor of the electrical generator;
means for said electrical generator to produce and to deliver generated electrical power to the rechargeable power storage element;
means for supplying the electrical power from the rechargeable power storage element to the signal and data processor;
at least one biometric sensor mounted inside said pet leash case or on the surface of said pet leash case;
means for communication between said signal and data processor and said at least one biometric sensor,
whereby the electrical generator converts the kinetic energy of a moving pet, connected to the retractable cord, to electrical energy that powers the signal and data processor for processing the at least one biometric sensor’s data acquired from a person holding said pet leash[[.]];
whereas said retractable cord is embedded with a conductive material comprising:
means for the retractable cord to wirelessly transmit and receive radio frequency signals and to wirelessly transmit electrical power.

Claim 2. (Currently Amended) The [[M]]multifunctional [[H]]health [[M]]monitor according to claim 1 whereas the at least one is selected from the group consisting of 
a 
a 
a 
a 
a 
a 
a galvanic [[S]]skin [[R]]response of a human body into an electrical signal;
a 
a 
a person holding said pet leash; and
a person holding said pet leash; and combinations thereof.

Claim 3. (Currently Amended) 

The multifunctional health monitor according to claim 1, further comprising a data and power harness; and
at least one internal electronic module and component;
wherein the signal and data processor is configured to communicate with the at least one biometric sensor and the at least one internal electronic module and component using the data and power harness.

Claim 4 (Currently Amended) The [[M]]multifunctional [[H]]health [[M]]monitor according to claim 1 comprising:
at least one wireless communication module; and
means for said  and data processor to communicate with said at least one wireless communication module.

Claim 5. (Currently Amended) The [[M]]multifunctional [[H]]health [[M]]monitor according to claim 1,
comprising a Global Positioning System; and
means for said  and data processor to exchange data with said Global Positioning System.

Claim 6. (Canceled)

Claim 7. (Currently Amended) The [[M]]multifunctional [[H]]health [[M]]monitor according to claim 1 comprising:
a microphone, a speakerphone, a touch-sensitive display, and a camera;
means for said  and data processor to communicate with the microphone, the speakerphone, the touch-sensitive display, and the camera.

Claims 8-16. (Canceled)

Claim 17. (Currently Amended) The [[M]]multifunctional [[H]]health [[M]]monitor according to claim 1 comprising:
a pushbutton;
means for said  and data processor to communicate with the pushbutton[[;]].

Claim 18. (Currently Amended) The [[M]]multifunctional [[H]]health [[M]]monitor according to claim 1 comprising:

means for said  and data processor to monitor power storage element.

Claim 19. (Currently Amended) The [[M]]multifunctional [[H]]health [[M]]monitor according to claim 1 comprising:
a power and data connector;
means for connecting said power storage element and said  and data processor to monitor and distribute electrical power and acquired data to an external device.

Claim 20. (Currently Amended) The [[M]]multifunctional [[H]]health [[M]]monitor according to claim 1 whereas said spool is comprised of magnetically permeable materials.

Claim 21. (Currently Amended) The [[M]]multifunctional [[H]]health [[M]]monitor according to claim 1 whereas the electrical generator comprises conductive windings embedded into the pet leash container 

the conductive windings configured to convert magnetic field movement into the electrical energy.

Claim 22. (Canceled) 

Claim 23. (Canceled) 

Claim 24. (New) The multifunctional health monitor according to claim 5 comprising:
the signal and data processor configured to record activity for the person holding said pet leash based on data acquired from the at least one biometric sensor and the Global Positioning System.

Claim 25. (New) The multifunctional health monitor according to claim 1 comprising:
the signal and data processor configured to record the moving pet’s activity based on data acquired from the rechargeable power storage element.

Reasons for Allowance
Claims 1-5, 7, 17-21, 24-25 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 1 when taken as a whole, comprising, in addition to the other recited claim elements, whereas said retractable cord is embedded with a conductive material comprising:
means for the retractable cord to wirelessly transmit and receive radio frequency signals and to wirelessly transmit electrical power.
Morin (US 20200085018 A1; issued as US 10750721 B2) teaches a retractable leash and collar in which the distal end of the leash connects wirelessly via induction to wirelessly charge electronics in the collar ([0006]-[0007]; [0037]; claim 1) but does not teach means for the retractable cord to wirelessly transmit and receive radio frequency signals and to wirelessly transmit electrical power.
Fitzgerald (US 20160050890 A1) teaches charging an electrical device using a leash tethered to an animal (Fig. 1) with the movement of the animal charging the electrical device via a dynamo ([0009]; [0048]) and tracking position of animal (Fig. 4; [0010]-[0013]) but does not teach means for the retractable cord to wirelessly transmit and receive radio frequency signals and to wirelessly transmit electrical power.
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792